Case 8:12-cr-00501-MSS-AEP Document 43 Filed 11/20/18 Page 1 of 2 PageID 335



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


UNITED STATES OF AMERICA


v.                                               CASE NO: 8:12-cr-501-T-35AEP

JOSE MIGUEL CORDERO


                                          ORDER

        THIS CAUSE comes before the Court for consideration of Defendant’s Motion to

Obtain Copy of Document 18 And/Or Unopposed Motion to Unseal (“Motion”). (Dkt. 42)

Upon consideration of all relevant filings, case law, and being otherwise fully advised, it

is hereby ORDERED as follows:

     1. Defendant’s Motion to Obtain Copy of Document 18 And/Or Unopposed Motion to

        Unseal, (Dkt. 42), is GRANTED in part and DENIED in part. Specifically, the

        Court GRANTS Defendant’s request to obtain a copy of Document 18 and DENIES

        Defendant’s request to unseal Document 18.

     2. The sealed Order (“Document 18”) was never sealed as to the Defendant or the

        Government, and the Court provided a copy of Document 18 to both Defendant’s

        counsel and Government’s counsel. To the extent Defendant asserts he never

        obtained a copy of Document 18, which his attorney should have provided to him,

        the Clerk is DIRECTED to mail Defendant a copy of Document 18 to the address

        listed in Defendant’s instant Motion. (Dkt. 42)
Case 8:12-cr-00501-MSS-AEP Document 43 Filed 11/20/18 Page 2 of 2 PageID 336



   3. Additionally, to preclude public access so as to protect the Defendant’s asserted

      privacy interest, the Clerk is DIRECTED to maintain the seal for Document 18 on

      the docket as against the general public.

   4. The Court is unaware of any reason why the contents of the Appellee’s Brief should

      be withheld from the Appellant; however, the Court leaves that decision to the

      sound discretion of the Court of Appeals. The Clerk is DIRECTED to send a copy

      of the instant Order to the Eleventh Circuit Court of Appeals and to certify the

      instant Order as part of the appellate record.

      DONE and ORDERED at Tampa, Florida this 20th day of November, 2018.




Copies furnished to:
Eleventh Circuit Court of Appeals
Counsel of Record
Any Unrepresented Party
